Exhibit 10.3

OPTION AGREEMENT

THIS OPTION AGREEMENT, made this 22nd day of June, 2009, by and between
TOUCHMARK BANCSHARES, INC., a Georgia corporation (herein referred to as the
“Seller”), and GWINNETT CLINIC, LTD., a Georgia corporation (herein referred to
as the “Purchaser”).

R E C I T A L S

WHEREAS, Seller is the owner of all that tract or parcel of land lying and being
in Land Lot 44 of the 1st District, Fulton County, Georgia, being more
particularly described on Exhibit “A” attached hereto and incorporated herein by
this reference (the “Property”); and

WHEREAS, Seller desires to grant to Purchaser an option to purchase the
Property.

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereto agree as follows:

1. GRANT OF OPTION. Seller hereby grants and conveys to Purchaser, or its
successors and assigns, an irrevocable and exclusive option to purchase from
Seller, the Property, upon all the terms and conditions hereinafter set forth
(the “Option”).

2. TERM OF OPTION. The term of the Option shall begin on June 22, 2009, and
extend through December 22, 2010 (the “Option Term”). Purchaser may exercise the
Option at any time during the Option Term upon providing written notice to
Seller, and the conveyance of the Property as provided herein shall occur no
sooner than thirty (30) days from the date that Seller receives said notice,
unless waived by Seller; PROVIDED, HOWEVER, that Purchaser shall only have the
right to exercise the Option in the event the Seller is unable to obtain
approval from the Office of the Comptroller of the Currency (“OCC”) and the
Federal Deposit Insurance Corporation (“FDIC”) for the operation of a bank
branch site upon the Property.

3. OPTION PRICE. If Purchaser exercises its Option as provided herein, Seller
shall sell and transfer the Property to Purchaser and Purchaser shall purchase
the Property from Seller, and Purchaser shall pay to Seller the purchase price
of ONE MILLION SIX HUNDRED THOUSAND AND NO/100THS DOLLARS ($1,600,000.00), plus
all expenses and closing costs incurred in connection with the initial
acquisition by Seller of the Property from the FDIC. (“Purchase Price”). The
Purchase Price shall be paid to Seller by Purchaser at Closing, as hereinafter
defined, in cash or immediately collectible funds.

4. TIME OF ESSENCE. Time shall be deemed as of the essence of this Agreement.

5. BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, their respective heirs, successors and assigns.

6. CONVEYANCE OF TITLE. The Seller shall convey good and marketable fee simple
title to the Property to the Purchaser pursuant to recordable limited warranty
deed, free of title



--------------------------------------------------------------------------------

exceptions except those which are approved by Purchaser. Up through the Closing
Date, as hereinafter defined, the Purchaser may deliver to the Seller a
statement of any objections to the Seller’s title and the Seller shall have the
right (but not the obligation) within a reasonable time thereafter in which to
cure any such objections. In the event that the Seller fails to cure any such
objections, the Purchaser may (i) terminate this Agreement, or (ii) waive such
objections and close the transaction contemplated by this Agreement in
accordance with all of the terms and provisions hereof. At any time prior to the
Closing Date, the Purchaser shall have the right to check down the title from
and after the effective date of the preliminary title examination contemplated
in this Paragraph 6 and deliver to the Seller a written statement of any
objection which appears in the public records of Fulton County, Georgia and
affects title to the Property occurring subsequent to the preliminary title
examination. The Seller shall have until the Closing Date to cure, at its
expense, any such objection. In the event the Seller fails or refuses to cure
such objection prior to the Closing Date, the Purchaser shall have the same
rights with respect to such failure or refusal set forth in this Paragraph 6 as
to preliminary title objections.

7. NOTICES. Any notice or communication required or permitted hereunder shall be
given in writing, sent (a) personal delivery, (b) expedited delivery service
with proof of delivery, (c) United States mail, postage prepaid, registered or
certified mail, return receipt requested or (d) prepaid telegram or telex
(provided that such telegram or telex is confirmed by expedited delivery service
or by mail in the manner previously described), addressed as follows:

 

As to Seller:    Touchmark Bancshares, Inc.    3740 Davinci Court, Suite 150   
Norcross, Georgia 30092 As to Purchaser:    Gwinnett Clinic, Ltd.    475 Philip
Boulevard, Suite 100    Lawrenceville, Georgia 30045

Either party hereto may change the address set forth above for giving notice to
such party by giving written notice to the other party in the manner set forth
above. Any such notice or communication shall be deemed to have been given
either (i) in the case of hand delivery, at the time of personal delivery,
(ii) in the case of delivery service or mail, as of the date of first attempted
delivery, or (iii) in the case of telegram or telex, upon receipt.

8. REPRESENTATIONS.

A. Representations of Seller. The Seller makes the following representations, to
the best knowledge of Seller but without any independent investigation:

(i) Seller owns fee simple title to the Property, subject to the title
exceptions shown in Seller’s title insurance commitment;

(ii) Seller has not engaged any broker or agent with respect to the purchase and
sale contemplated under this Agreement;



--------------------------------------------------------------------------------

(iii) Seller has not received any notice from any governmental authority of any
taking of the Property or any portion thereof by eminent domain and, to its
knowledge, no condemnation or any taking of the Property is contemplated or
threatened by any such governmental authority; and

B. Seller will not take, or cause to be taken, any action which would cause or
threaten to cause, any of the representations stated herein to become incorrect
or untrue.

9. PURCHASER’S REPRESENTATION. Purchaser hereby represents to the Seller that it
has not engaged any broker or agent with respect to the purchase and sale
contemplated under this Agreement.

10. CLOSING.

A. General. The Closing of the sale and purchase of the transaction contemplated
herein (“Closing”) shall be on or before thirty (30) days after the date that
Seller receives written notice of Purchaser’s exercise of the Option (the
“Closing Date”), on a date and at a time designated by Purchaser upon five
(5) days advance notice to Seller. The Closing shall take place in the offices
of the law firm of Andersen, Tate & Carr, P.C. in Lawrenceville, Georgia, or at
such other place designated by Seller. At the Closing, the Seller shall execute
and deliver to the Purchaser a limited warranty deed conveying good and
marketable fee simple title to the Property free and clear of all liens and
encumbrances except the Permitted Title Exceptions.

B. Taxes. Real property ad valorem taxes assessed against the Property for the
year in which the Closing occurs shall be prorated as of the Closing Date. In
the event tax bills for the year in which the Closing occurs have not been
issued at the time of the Closing, the proration shall be made on the basis of
the taxes actually paid for the immediately preceding year. In the event the
amount of such taxes is not finally determined at the date of Closing, an
appropriate adjustment shall be made between Seller and Purchaser by payment of
the difference, if any, when the actual amount of such taxes becomes known. If
the Property is included within a larger parcel for taxing purposes, Seller
agrees to cause the taxes to be paid on the real property of which the Property
forms a part on or before the date such tax bills become delinquent. At the time
that the tax bills are received for the year in which the Closing occurs
(whether before or after the Closing), the Purchaser and the Seller shall make
any adjustments made necessary by reason thereof.

C. Documents. The Seller and the Purchaser agree that such documents as may be
legally necessary or appropriate to carry out the terms of this Agreement shall
be executed and delivered by each party to the other at the Closing, including,
but not limited to, an affidavit from the Seller in form and content acceptable
to Purchaser’s title insurance company.

D. Expenses of Closing. The Purchaser shall pay the cost of the State of Georgia
transfer tax due on the conveyance of the Property. The Purchaser shall pay the
cost of the title examination, title certification costs, title insurance
premiums, recording fees and all fees incurred in connection with the Closing.
Each party shall bear the expense of its own legal counsel.



--------------------------------------------------------------------------------

11. MISCELLANEOUS.

A. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of and be enforceable against the parties hereto and their respective
heirs, legal representatives, successors and assigns.

B. Date of this Agreement. In the event that any date or deadline set forth in
this Agreement occurs on a Saturday, Sunday or legal holiday, such date or
deadline shall automatically be extended to the next date which is not a
Saturday, Sunday or legal holiday. The date of “final execution” and the
“Effective Date” of this Agreement shall be the date of the last signature of
Purchaser and Seller to this Agreement.

C. Assignment. Purchaser shall not be entitled to assign its rights hereunder
except to an entity that controls, is controlled by, or is under the same
control as Purchaser, or in which Purchaser is a general partner or managing
member, without Seller’s prior written consent. “Control”, as used in this
Paragraph shall mean beneficial ownership equal to or greater than 30% of the
entity.

D. Possession. Full and complete possession of the Property shall be delivered
to Purchaser at Closing.

E. Counterparts. This Agreement may be executed in several counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument.

[SIGNATURES BEGIN ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Option Agreement to be
executed, under seal, as of the day and year indicated opposite their names
below.

 

  “PURCHASER”   GWINNETT CLINIC, LTD., a Georgia corporation June 22, 2009   By:
 

 

Date     J.J. Shah, President   “SELLER”   TOUCHMARK BANCSHARES, INC., a Georgia
corporation June 22, 2009   By:  

 

Date     William R. Short, President



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

All that tract or parcel of land containing 1.907 acres lying and being in the
City of Alpharetta in Land Lot 44 of the 1st District, 1st Section of Fulton
County, Georgia, and being more particularly described as follows:

BEGINNING at a  1/2 inch rebar pin found at the northwesterly end of a miter of
the right of way intersection of the southerly right of way of Old Milton
Parkway (aka Georgia State Route 120), a right of way of varying widths, with
the westerly right of way of Brookside Parkway, a right of way of varying
widths;

Thence along said miter and right of way of Brookside Parkway South 24 degrees
24 minutes 50 seconds East a distance of 21.69 feet to a  1/2 inch rebar pin
found;

Thence continuing along said right of way South 24 degrees 28 minutes 10 seconds
West a distance of 84.34 feet to a  1/2 inch rebar pin found;

Thence continuing along said right of way along a curve to the right having a
radius of 744.16 feet an arc distance of 144.22 feet (said arc being subtended
by a chord bearing South 30 degrees 01 minutes 00 seconds West a distance of
143.99 feet) to a  1/2 inch rebar pin found;

Thence continuing along said right of way South 35 degrees 34 minutes 07 seconds
West a distance of 96.60 feet to a  1 /2 inch rebar pin set;

Thence leaving said right of way North 65 degrees 29 minutes 36 seconds West a
distance of 66.80 feet to a  1/2 inch rebar pin set;

Thence North 24 degrees 30 minutes 24 seconds East a distance of 90.00 feet to a
nail set;

Thence North 65 degrees 29 minutes 36 seconds West a distance of 213.50 feet to
a nail set;

Thence North 24 degrees 30 minutes 24 seconds East a distance of 246.56 feet to
a  1/2 inch rebar pin set on aforesaid southerly right of way of Old Milton
Parkway;

Thence along said right of way South 65 degrees 31 minutes 30 seconds East a
distance of 296.25 feet to a  1/2 inch rebar pin found and the POINT OF
BEGINNING.

Said property being shown on that certain ALTA/ACSM Land Title Survey for
Touchmark Bancshares, Inc. and Chicago Title Insurance Company prepared by
McKim & Creed, containing the seal of George H. Pinion, GRLS No. 1606 dated
June 10, 2009.